Citation Nr: 1017423	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for ulcer disease, 
claimed as secondary to gastritis.

2.  Entitlement to a disability rating in excess of 20 
percent for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 until 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (or VA) Regional Office (RO) 
in Albuquerque, New Mexico.  An August 2004 rating decision 
increased the rating for gastritis to 20 percent, and the 
appeal was continued.  The Veteran presented testimony in 
support of his appeal in Albuquerque, New Mexico, before the 
undersigned Veterans Law Judge in April 2005.

In February 2006, the Board denied the appeal.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008, in a 
Memorandum Decision, the Court set aside the February 2006 
Board decision and remanded the case to the Board for 
readjudication consistent with the decision.  The case was 
returned to the Board, which in turn remanded the case to the 
RO in November 2008.  The case is now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability involving 
an ulcer or ulcer disease.

2.  Medical evidence does not show any eroded or ulcerated 
areas, or small nodular lesions involving the Veteran's 
gastric system.

3.  The Veteran does not manifest impairment of health, as 
measured by anemia or weight loss, or more than continuous 
moderate manifestations of service-connected gastritis.


CONCLUSIONS OF LAW

1.  Service connection for ulcer disease is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  A disability rating in excess of 20 percent is not 
warranted, as the criteria for a higher rating for gastritis 
are not met, and the disability picture most nearly 
approximates the criteria for the 20 percent rating currently 
assigned.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.2, 4.7, 4.112, 4.113, 4.114, Diagnostic Codes 7304, 7305, 
7307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

The law requires full compliance with all orders in the 
Board's November 2008 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).  In that remand, among other things, the 
Board ordered that the RO attempt to obtain the Veteran's 
records from the Social Security Administration, which it 
did.  Unfortunately, these records have been destroyed and, 
therefore, they cannot be obtained from the Social Security 
Administration.  Under 38 C.F.R. § 3.159(e) (2009), in this 
event, the Veteran must be notified that further attempts to 
obtain the records would be futile, that VA will decide the 
claims based on the evidence of record unless the Veteran 
submits the records that were determined to be unavailable, 
and that he is ultimately responsible for providing this 
evidence.  VA substantially complied with these requirements 
by its April 2009 notice to the Veteran of the unavailability 
of the Social Security Administration records, which notice 
also asked him to submit these records if he possessed them.  
Id.

In response, the Veteran submitted two statements that he had 
received from the Social Security Administration, dated in 
April 1997 and January 2001, respectively, which detailed 
what benefits he could expect to receive based on a decision 
to retire in the future.  While these letters have no 
relevance to the issues for appellate review, they 
effectively allay the concern the Court raised in its 
Memorandum Decision, that the Veteran may have received 
Social Security benefits based on disability since 1962 or 
1965.  These letters also lend credence to the Board's 
understanding of the Veteran's April 2005 testimony before 
the undersigned, that is:  from age 62 (as opposed to age 
65), the Veteran had received Social Security benefits based 
on his age at retirement (as opposed to based on a finding of 
disability by the Social Security Administration).  If this 
understanding is accurate, then the records of the Social 
Security Administration would be irrelevant here, in any 
case, because they would not involve evidence of or a finding 
of disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010).

If this understanding is inaccurate, on the other hand, then 
there remains a possibility that the Veteran receives 
benefits from the Social Security Administration based on a 
finding of disability.  However, the Veteran's February 2010 
"SSOC NOTICE RESPONSE," states that he has no other 
information or evidence to submit and he desires appellate 
review as soon as possible.  Therefore, even if the Veteran 
is currently receiving Social Security disability income, the 
records of this are not available and the regulatory 
prerequisites to appellate review have been met.  See 
38 C.F.R. § 3.159(e) (2009).  Thus, regardless of the basis 
of the Veteran's receipt of Social Security Administration 
benefits, the Stegall requirement has been satisfied relative 
to the remand's request for these records.  Additionally, in 
its November 2008 remand, the Board asked the RO to attempt 
to obtain the records of treatment of gastritis and/or ulcer 
disorder since July 2003, which it did, thereby satisfying 
the Stegall requirement relative to these records.  See 
Stegall, supra.  Accordingly, the case is ready for appellate 
review. 




Veterans Claims Assistance Act Considerations

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify, generally

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the Veteran was formally notified of the 
evidence necessary to substantiate his claims, and of his and 
the VA's respective responsibility to  identify and obtain 
such evidence, by VA letters dated in August 2002, July 2003, 
and September 2004.  By the first two of these letters, he 
was asked, prior to the initial RO adjudications of the 
claims on appeal, to submit any evidence supporting his 
claims to the VA.  He was informed of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA in an August 2004 
Statement of the Case.  

As the dates of some of the above-referenced documents 
disclose, here, the duty to notify was fully not satisfied 
prior to the initial unfavorable decision on the claims by 
the AOJ.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

However, although not every notice letter was sent before the 
initial AOJ decisions in this matter, the Board finds that 
this error was not prejudicial to the appellant, because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a November 2004 Supplemental 
Statement of the Case after the required notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Additional Duty to notify regarding service connection claim

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
also held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's service connection claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Additional Duty to notify regarding the claim for an 
increased rating

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  This notice also must be 
provided prior to an initial unfavorable decision by the AOJ.  
See Mayfield v. Nicholson; Pelegrini v. Principi, supra.

It is recognized that this duty to notify, specifically, that 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, based on the nature of the symptoms of 
the condition, and the types of evidence that could 
substantiate assigned ratings, was not, here, satisfied prior 
to the initial unfavorable decisions on the claim by the AOJ.  
However, like the general VCAA notice problem discussed 
above, this problem was cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, supra.  That is, the August 2004 
Statement of the Case did supply the required pertinent to 
increased ratings as well.  Subsequently, the claim for an 
increased rating was readjudicated in the November 2004 
Supplemental Statement of the Case.  Thus, the special notice 
requirements regarding claims for increased ratings have been 
met.  Id. 

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of 
relevant VA post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's 
testimony and his own signed statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding, available, evidence relevant to the Veteran's 
claims.  For reasons as detailed in the Stegall requirements 
discussion above, there is no reason to believe that 
additional efforts should be made to obtain the Veteran's 
records from the Social Security Administration. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the appeal has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the Veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  The Board notes that the claims file also 
contains briefs concerning the Veteran's appeal to the Court, 
as discussed above, and those have also been reviewed in 
connection with the current decision.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he incurred certain injuries 
during service or that he experienced certain symptoms such 
as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Issue:  Entitlement to service connection for ulcer condition 
secondary to gastritis

As a rule, service connection may be granted for a disability 
resulting from injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1131.  Disability that is 
proximately due to or the result of a service-connected 
disability also shall be service-connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  

The most recent VA radiology studies, dated in September 
2002, including X-rays and a barium study, showed no 
significant intra-abdominal abnormalities.  The upper 
gastrointestinal tract, including the esophagus, was normal.  
There was no gastroesophageal reflux, hiatal hernia, or 
ulcer.  The gastric rugal pattern was normal, and the upper 
small bowel appeared normal.  The Veteran stated, at his most 
recent VA examination in August 2003, that he had never had a 
stomach ulcer.  Diagnoses at that time included non-ulcer 
dyspepsia, H Pylori +, without evidence of ulcer secondary to 
gastritis or of gastroesophageal reflux disease.  

Dyspepsia and the laboratory finding of antibodies to H 
Pylori, alone, are not a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  Nor 
does any other medical evidence, including colonoscopy, 
document current diagnosis of an ulcer.  While H Pylori was 
found and treated, it has not been shown to have ever caused 
the Veteran to develop an identified ulcer.  The only 
notation of ulcer the Board can identify in the claims folder 
appears in VA treatment records dated in June and July 2003, 
wherein ulcer is listed as a "problem" but without any 
notation of a basis for such listing, other than the 
Veteran's positive H Pylori infection, for which he received 
antibiotic treatment.    

The first question that must be addressed is whether an ulcer 
is factually and currently shown.  The Board concludes it was 
not.  Service connection for ulcer may not be granted unless 
a current ulcer with resulting disability exists.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
evidence of current disability must be competent, that is, 
medical, evidence.  See 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Applying the 
applicable law to the above facts, service connection is not 
warranted for ulcer.  The preponderance of the evidence is 
against the grant of service connection for ulcer.  This 
claim must be denied.  See 38 U.S.C.A. § 1131.  

Issue:  Entitlement to a rating in excess of 20 percent for 
gastritis

The diagnostic criteria provide a 60 percent rating for 
chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas; a 30 percent 
disability rating for chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms, and a 10 percent 
disability rating for chronic gastritis with small nodular 
lesions, and symptoms.  Atrophic gastritis which is a 
complication of another disease is to be rated according to 
the underlying condition.  38 C.F.R. § 4.114. Diagnostic Code 
7307.  

The Regional Office appears to have assigned the current 20 
percent rating for the Veteran's service-connected gastritis 
based on the provisions for rating gastric and duodenal 
ulcers.  Thos criteria provide for a 60 percent rating where 
ulcer is severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment to health.  A 40 percent 
rating is provided where ulcer is moderately severe; less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is provided where ulcer is 
moderate; with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114. 
Diagnostic Codes 7304, 7305.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

A November 1968 rating decision granted service connection 
and assigned a 10 percent rating for gastritis from 1968.  
This rating continued until 1976, when it was reduced to 
noncompensable based on medical evidence received.  This 
rating continued until June 2003, when the current 20 percent 
rating was effected, based on symptoms including frequent 
vomiting and laboratory results including H Pylori 
antibodies.  The Veteran appeals this rating.

Historically, VA examination in August 2002 disclosed a 
diagnosis of pyrosis with epigastric abdominal pain, 
recurrent, etiology unknown.  Gastritis was not found.  Upper 
gastrointestinal X-rays were within normal limits.  There was 
no clinical evidence of anemia, and the Veteran's weight had 
been stable.  The Veteran gave a history of pyrosis every 
other day lasting a few hours or at times longer.  He took 
Maalox, Tagamet, or Zantac as needed.  VA colonoscopy in 
October 2002 disclosed a small sessile flat polyp in the 
cecum and a small sessile polyp in the descending colon.  
Both were removed.  VA treatment from October 2002 to July 
2003 showed the Veteran received treatment for burning in the 
abdomen.  

VA examination in August 2003 disclosed the Veteran's history 
of intermittent gastritis from service.  Over the years, he 
would treat it, the symptoms would improve, and he would 
discontinue treatment. However, in the past year, his 
symptoms had worsened.  He has seen a private physician, who 
prescribed rabeprazole.  His reported symptoms included 
vomiting, 4-5 times per day, of a yellow substance.  He 
denied hematemesis.  He had occasional dark stools.  However, 
he had gained 4 lbs. over the last 4-5 weeks.  He had daily 
severe, burning abdominal pain, 9 out of a scale of 10, 
including central chest pain of the same severity.  These 
symptoms occurred after meals for a half hour to a hour, and 
were worse after meals and if lying down after meals.  There 
was an associated acid taste in his mouth.  Abdominal 
palpation revealed a mild tenderness to deep palpation 
diffusely.  Bowel sounds were hyperactive.  Laboratory 
studies were said to be unremarkable, including a complete 
blood count (except for the aforementioned H Pylori + 
finding).  It was noted that according to an upper 
gastrointestinal study, the esophagus functioned normally, 
without gastroesophageal reflux or hiatal hernia.  Gastric 
rugal pattern was normal.  The upper small bowel was normal.  

The Veteran testified before the undersigned in April 2005.  
He testified that the symptoms related above, as well as 
diarrhea, occurred every 2-3 days (as opposed to daily).  
Transcript of hearing or T. at pp. 5-6.  He was not taking 
any medicine for his symptoms, nor had he sought treatment 
since the preceding year, due to the cost involved.  T. at 
pp. 6-7.  During his attacks of symptoms, he was essentially 
bedridden, but he had gained weight and was overweight at the 
time of his testimony.  T at p. 8.  

Applying the above regulatory provisions to the evidence 
here, the Board can identify no basis on which to elevate the 
rating above 20 percent for gastritis.  The disability 
picture cannot be said to approximate a 30 percent disability 
rating for chronic gastritis, that is, multiple small eroded 
or ulcerated areas and symptoms.  38 C.F.R. § 4.114. 
Diagnostic Code 7307.  Nor does the disability picture 
approximate that required for a 40 percent rating for ulcer, 
that is, moderately severe symptoms of ulcer, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  38 C.F.R. § 4.114. Diagnostic Codes 7304, 7305.  While 
the Veteran does not have an ulcer, his disability picture is 
most nearly approximate to that of a 20 percent rating for 
moderate ulcer.  This picture would encompass recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or continuous moderate 
manifestations.  38 C.F.R. § 4.114. Diagnostic Codes 7304, 
7305.  The Board specifically points to the absence of any 
eroded or ulcerated areas shown on studies, anemia, weight 
loss, or incapacitating episodes averaging 10 days or more, 
at least four times per year.  Accordingly, the 20 percent 
rating is continued.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.2, 4.7, 4.112, 4.113, 4.114, Diagnostic Codes 
7304, 7305, 7307 (2009).


Extraschedular rating consideration

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his gastritis, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brow, 8 Vet. App. 218, 227 (1995).  In 
view of the foregoing, the preponderance of the evidence 
reveals that the Veteran does not meet the criteria for an 
increased rating.



ORDER

Service connection for ulcer disease is denied.

A disability rating in excess of 20 percent for gastritis is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


